United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0123
Issued: October 4, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 23, 2017 appellant, through counsel, filed a timely appeal from an August 16,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s medical
benefits for the accepted conditions of bilateral carpal tunnel syndrome and exacerbation of right
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

wrist de Quervain’s tenosynovitis, and wage-loss compensation and medical benefits for the
accepted aggravation of bilateral carpometacarpal (CMC) joint arthritis, effective
December 15, 2016.
FACTUAL HISTORY
On September 14, 2011 appellant, then a 46-year-old mail processing clerk, filed an
occupational disease claim (Form CA-2) alleging that her bilateral carpal tunnel syndrome was
caused by her federal employment. OWCP accepted the claim for bilateral carpal tunnel
syndrome, and later expanded acceptance of the claim to include exacerbation of right wrist
de Quervain’s tenosynovitis and aggravation of bilateral hand basilar joint arthritis. It authorized
carpal tunnel surgery with right carpal tunnel surgery performed on April 20, 2012 and left carpal
tunnel surgery performed on July 6, 2012. OWCP accepted a recurrence of disability beginning
February 15, 2013. Appellant returned to work in a modified position on April 5, 2013.
In an April 1, 2013 report, Dr. Rose Ibrahim, a treating physician specializing in family
medicine, provided examination findings and diagnosed bilateral carpal tunnel syndrome,
osteoarthritis of the hands, and radial styloid tenosynovitis. She noted work restrictions of no
pushing, pulling, or lifting more than 20 pounds and no repetitive movement.
On April 1, 2014 OWCP referred appellant, together with a statement of accepted facts
(SOAF), the medical record, and a list of questions, to Dr. Emmanuel Obianwu, a Board-certified
orthopedic surgeon, for a second opinion evaluation to determine the status of her accepted
conditions and work capacity.
In an April 15, 2014 report, Dr. Obianwu provided results of an examination conducted on
that date. He reviewed the SOAF and appellant’s medical record and provided an accurate history
of the accepted employment injury. Dr. Obianwu noted her complaints of some pain in her right
wrist and thumb. He also noted that the left hand and wrist had improved, although appellant
developed left thumb triggering and had occasional numbness. Dr. Obianwu reported that she was
currently working with restrictions. A physical examination revealed bilateral negative wrist
Tinel’s testing, vaguely positive bilateral wrist Phalen’s testing, negative Finkelstein’s test, no
extensor compartment swelling, positive bilateral thumb Grind test, no overt sensory perception
discrepancy between the median and ulnar innervated area in either hand, no intrinsic atrophy, and
inconclusive sensory perception. Dr. Obianwu diagnosed persistent bilateral carpal tunnel
syndrome of the both wrists and hands; de Quervain’s tenosynovitis, resolved; and persistent mild
bilateral basal joint arthritis. He opined that appellant continued to suffer from bilateral carpal
tunnel syndrome based on examination findings and review of diagnostic tests. Based on the
negative Finkelstein’s test and lack of swelling or tenderness along the first dorsal compartment,
Dr. Obianwu concluded the de Quervain’s tenosynovitis had resolved. He also opined that
aggravation of appellant’s bilateral basal joint arthritis continued based on the positive bilateral
thumb Grind test. Dr. Obianwu opined that she could not return to her date-of-injury job, but was
capable of working with restrictions. In an attached work capacity evaluation form (Form OWCP5c) he noted permanent work restrictions of 50 pounds of pushing or pulling, up to 30 pounds of
lifting, and up to eight hours of repetitive wrist movement.

2

In a June 6, 2014 Form OWCP-5c, Dr. Ibrahim provided permanent work restrictions of
up to eight hours of repetitive wrist movement and up to eight hours of lifting, pushing, or pulling
up to 20 pounds. She further noted that appellant could perform tasks with her hands requiring
moderate grip, force, and repetition as tolerated.
On November 7, 2014 OWCP referred appellant to an independent medical examination
(IME) with Dr. Donald Garver, a Board-certified orthopedic surgeon, to resolve the conflict in the
medical opinion evidence between Dr. Obianwu and Dr. Ibrahim regarding appellant’s work
restrictions due to residuals of the accepted conditions.
In a report dated January 7, 2015, Dr. Garver, based upon a review of the medical records,
SOAF, and physical examination, concluded that the accepted bilateral carpal tunnel syndrome
and exacerbation of right wrist de Quervain’s tenosynovitis had resolved, but that appellant
continued to have residuals from right thumb arthritis and some left thumb arthritis. He provided
employment, medical, and injury histories. Dr. Garver reviewed x-rays taken that day revealing
significant bilateral hand arthritis with significant bilateral thumb metacarpophalangeal joint space
narrowing and spurring. Medical records reviewed and physical examination findings were
detailed. Dr. Garver found that, although appellant had positive electromyogram (EMG) studies,
he opined that those studies were not conclusive evidence of carpal tunnel syndrome. He opined
that she was capable of working with restrictions which included carrying up to 20 pounds, up to
two hours of pushing, and up to an hour of pulling/lifting.
On January 19, 2016 OWCP, as instructed by a hearing representative,3 referred appellant
to Dr. Ronald Lederman, a Board-certified orthopedic surgeon, to resolve the conflict in the
medical opinion evidence regarding the status of her accepted bilateral hand conditions.4
In an IME report dated February 10, 2016, Dr. Lederman, based upon a review of the
medical evidence, SOAF, and physical examination, concluded that appellant no longer had
residuals or disability due to the accepted work conditions. He detailed findings from medical
reports and diagnostic tests he reviewed. Physical examination findings included nontender and
well-healed carpal tunnel incisions, negative Finkelstein’s, excellent bilateral wrist, range of
motion, negative Tinel’s sign and Phalen’s test in both wrists, no forearm tenderness or pain, and
no wrist soft tissue swelling or tenderness. The only positive examination finding was bilateral
thumb CMC joint tenderness, which was worse on the right. Dr. Lederman agreed with Dr. Garver
that EMG studies are not proven to be conclusive evidence of carpal tunnel syndrome. The only
3

On January 16, 2016 an OWCP hearing representative set aside a March 9, 2015 schedule award determination
as she found that there was an unresolved conflict in the medical opinion evidence between Dr. Garver and
Dr. Obianwu, and appellant’s treating physician, Dr. Ibrahim, regarding current work-related conditions. She noted
that Dr. Garver had been selected to resolve the conflict between Dr. Obianwu and Dr. Ibrahim regarding disability
and work restrictions. The hearing representative found that a new conflict arose as Dr. Garver opined that the
accepted carpal tunnel condition had resolved while both Dr. Obianwu and Dr. Ibrahim opined that the condition had
not resolved. In addition, Dr. Garver attributed appellant’s right thumb CMC osteoarthritis to her employment.
4

In the questions posed to the IME, OWCP identified the conflict as arising among Dr. Garver, Dr. Obianwu, and
Dr. Ibrahim regarding disability and work restrictions. It incorrectly included Dr. Obianwu, an OWCP referral
physician, as a conflict under 5 U.S.C. § 8123 cannot exist between OWCP physicians as a conflict can only arise
between a physician for the employee and an OWCP physician. See C.M., Docket No. 09-1268 (issued January 22,
2010); Delphia Y. Jackson, 55 ECAB 373 (2004).

3

diagnosis that he found was bilateral thumb CMC joint arthritis, which he noted could be
aggravated by repetitive work. However, Dr. Lederman opined that the condition was not
attributable to appellant’s accepted work factors.
On May 12, 2016 OWCP requested clarification from Dr. Lederman as to whether
appellant’s employment continued to aggravate the accepted basil joint arthritis or whether the
aggravation has ceased.
In June 29, 2016 supplemental IME report, Dr. Lederman advised that he reviewed a video
disc provided by OWCP showing mail processing clerk duties. After reviewing the video, he
reported that his opinion was unchanged. Dr. Lederman explained that the job duties he reviewed
would not have caused the thumb joint arthritis, but some of the maneuvers could aggravate
appellant’s symptoms.
On July 11, 2016 OWCP issued a letter proposing to terminate appellant’s medical benefits
for her accepted bilateral carpal tunnel syndrome and exacerbation of right wrist de Quervain’s
tenosynovitis. It found that the weight of the medical opinion evidence, as represented by the
impartial medical examiner,5 established that the accepted bilateral carpal tunnel syndrome and
exacerbation of right wrist de Quervain’s tenosynovitis had resolved without disability or
continuing residuals. OWCP further determined that there was an unresolved conflict between
Dr. Lederman and Dr. Ibrahim regarding whether the accepted aggravation of bilateral thumb
CMC joint arthritis continued to be aggravated or caused by work factors.
On July 27, 2016 OWCP referred appellant to Dr. Paul Drouillard, an osteopathic Boardcertified orthopedic surgeon, to resolve the conflict in the medical opinion evidence6 regarding
whether the accepted aggravation of bilateral thumb CMC joint arthritis continued to be aggravated
or caused by work factors.7
In an August 3, 2016 report, Dr. Ibrahim noted her disagreement with the proposal to
terminate appellant’s medical benefits for the accepted bilateral carpal tunnel syndrome and
exacerbation of right wrist de Quervain’s tenosynovitis. She noted that appellant continued to
receive care for these conditions. Dr. Ibrahim further noted that the repetitive work appellant
performed was the cause of swelling, pain, and discomfort in her hands and wrists.
Dr. Ibrahim, in a form report dated August 3, 2016, provided examination findings and
diagnosed carpal tunnel syndrome.

5

OWCP incorrectly identified Dr. Kwartowitz as the impartial medical examiner when appellant referred to and
was seen by his colleague, Dr. Lederman.
6
OWCP misidentified the conflict as between appellant’s treating physician, Dr. Ibrahim, and an OWCP referral
physician, Dr. Kwartowitz. Appellant was not referred or seen by Dr. Kwartowitz. The record shows that appellant
had been referred to and seen by Dr. Lederman, a colleague of Dr. Kwartowitz.
7
In the letter to Dr. Drouillard, OWCP identified him as a second opinion physician while in the letter to appellant
he was identified as an impartial medical examiner.

4

On August 10, 2016 an EMG test was conducted by Dr. Ram Garg, a physician
specializing in neurology. He interpreted the results of the test as abnormal and evidence of
bilateral carpal tunnel syndrome, worse on the right side.
In an August 22, 2016 report, Dr. Drouillard, based upon review of medical records and
SOAF, appellant’s complaints, and physical examination, diagnosed mild bilateral thumb CMC
degenerative joint disease, status post bilateral carpal tunnel releases, and status post
tenovaginotomy first dorsal right wrist compartment for de Quervain’s disease. He noted
successful surgeries for the bilateral carpal tunnel and right wrist de Quervain’s disease. Physical
findings included no bilateral hand and wrist swelling, skin discoloration, inflammation, or
erythema; full bilateral hand and wrist range of motion; negative bilateral Tinel’s and Phalen’s
tests; negative thoracic outlet test, bilateral thumb CMC joint tenderness; and negative Finkelstein
test. Dr. Drouillard reported minor arthritic changes in the bilateral CMC thumb joints, which he
observed was common among people in appellant’s gender and age group. He advised that he did
not believe that bilateral CMC arthritic condition was employment related or aggravated by her
employment duties. Thus, Dr. Drouillard concluded that the arthritic changes in appellant’s
thumbs were unrelated to her employment and required no treatment or work restrictions. He
opined that her bilateral arthritic thumb conditions were unrelated to her employment as they were
degenerative in nature.
On August 25, 2016 OWCP requested that Dr. Lederman review an updated EMG study
and provide an opinion of whether review of this test altered his opinion regarding the accepted
bilateral carpal tunnel syndrome.
On August 25, 2016 OWCP issued a letter proposing to terminate appellant’s wage-loss
compensation and medical benefits for the accepted aggravation of bilateral CMC joint arthritis.
It found that Dr. Drouillard was entitled to the special weight of the medical evidence accorded to
an impartial medical examiner.
On October 11, 2016 OWCP received an August 10, 2016 report from Dr. Garg diagnosing
bilateral carpal tunnel syndrome and listing work restrictions. Dr. Garg noted the injury history
and provided examination findings, which included normal bilateral upper extremity strength and
tone.
In a November 7, 2016 addendum report, Dr. Lederman reviewed an August 10, 2016
EMG as requested by OWCP and that his opinion was unchanged. He explained that, as noted in
his initial report, a postoperative positive EMG was not indicative that carpal tunnel syndrome was
still present. Dr. Lederman explained that his clinical examination was inconsistent with a finding
of carpal tunnel syndrome, and therefore the August 10, 2016 EMG was insufficient evidence to
alter his opinion or recommendation.
By decision dated December 20, 2016, OWCP finalized the termination of appellant’s
medical benefits for bilateral carpal tunnel syndrome and exacerbation of right wrist de Quervain’s
tenosynovitis, effective December 15, 2016. In a separate decision dated December 20, 2016, it
finalized the termination of her wage-loss compensation and medical benefits for the accepted
aggravation of bilateral thumb CMC joint arthritis, also effective December 15, 2016.

5

In a letter dated December 27, 2016, counsel disagreed with the December 20, 2016
decisions and requested a telephonic hearing before an OWCP hearing representative.
By decision dated August 16, 2017, an OWCP hearing representative affirmed the
December 20, 2016 decision terminating appellant’s medical benefits for the accepted bilateral
carpal tunnel syndrome and exacerbation of right wrist de Quervain’s tenosynovitis. She also
affirmed the December 20, 2016 decision terminating wage-loss compensation and medical
benefits for the accepted aggravation of bilateral CMC joint arthritis.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
modification or termination of an employee’s benefits.8 After it has determined that, an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.9 The right to medical benefits for an accepted condition is not limited to the
period of entitlement for disability.10 To terminate authorization for medical treatment, OWCP
must establish that appellant no longer has residuals of an employment-related condition, which
would require further medical treatment.11
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint a
third physician who shall make an examination.12 When there are opposing reports of virtually
equal weight and rationale, the case must be referred to an impartial medical specialist, pursuant
to section 8123(a) of FECA, to resolve the conflict in the medical evidence.13
ANALYSIS
OWCP accepted appellant’s claim for bilateral carpal tunnel syndrome. It authorized
carpal tunnel surgery with right carpal tunnel surgery performed on April 20, 2012 and left carpal
tunnel surgery on July 6, 2012. OWCP subsequently accepted additional conditions of
exacerbation of right wrist de Quervain’s tenosynovitis and aggravation bilateral hand basilar joint
arthritis. By decision dated December 20, 2016, it terminated medical benefits for the accepted
conditions of bilateral carpal tunnel syndrome and exacerbation of right wrist de Quervain’s
tenosynovitis, finding that these conditions had resolved with or without residuals based on the
8

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

9

I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB 734 (2003).

10

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

11

Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660 (2003).

12

5 U.S.C. § 8123(a). See S.R., Docket No. 09-2332 (issued August 16, 2010); Y.A., 59 ECAB 701 (2008);
Darlene R. Kennedy, 57 ECAB 414 (2006).
13
A.R., Docket No. 09-1566 (issued June 2, 2010); M.S., 58 ECAB 328 (2007); Bryan O. Crane, 56 ECAB
713 (2005).

6

opinion of IME Dr. Lederman. In a separate decision dated December 20, 2016, OWCP finalized
the termination of her wage-loss compensation and medical benefits for the accepted aggravation
of bilateral thumb CMC joint arthritis, also effective December 15, 2016. By decision dated
August 16, 2017, an OWCP hearing representative affirmed both December 20, 2016 termination
decisions. The Board finds that OWCP failed to meet its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective December 15, 2016, for the accepted
conditions of bilateral carpal tunnel syndrome and exacerbation of right wrist de Quervain’s
tenosynovitis,
Dr. Obianwu, acting as a second opinion physician on behalf of OWCP, opined in an
April 15, 2014 report, that the accepted condition of exacerbation of right wrist de Quervain’s
tenosynovitis had resolved, but that appellant continued to have residuals from the accepted
bilateral carpal tunnel and aggravation bilateral hand basilar joint arthritis. In an April 1, 2013
report, appellant’s attending physician, Dr. Ibrahim, opined that appellant continued to have
residuals and disability due to bilateral carpal tunnel syndrome, osteoarthritis, and radial styloid
tenosynovitis. OWCP identified a conflict in the medical opinion evidence between Dr. Obianwu,
the second opinion physician, and Dr. Ibrahim on the issue of appellant’s work restrictions. It
selected Dr. Garver, a Board-certified orthopedic surgeon, as impartial specialist on this specific
issue. Dr. Garver reviewed the medical record and SOAF. After examining appellant, he opined
that the accepted conditions of bilateral carpal tunnel syndrome and exacerbation of right wrist
de Quervain’s tenosynovitis had resolved, but she continued to have residuals of her bilateral
thumb arthritis. Since Dr. Garver was not asked to address whether her accepted conditions had
resolved, his opinion was not entitled to the special weight of the medical evidence afforded to an
IME on that specific issue.14 His opinion however was entitled to its own intrinsic value as that of
a second opinion examiner. Thus, a new conflict was created between Dr. Ibrahim, appellant’s
treating physician, and Dr. Garver, as a second opinion physician, regarding the issue of whether
appellant’s accepted conditions of bilateral carpal tunnel syndrome and exacerbation of right wrist
de Quervain’s tenosynovitis had resolved.
OWCP properly referred appellant to Dr. Lederman for an impartial medical examination
to resolve the newly created conflict. In his February 10, 2016 report, Dr. Lederman reviewed
appellant’s history of injury and history of medical treatment. Appellant’s findings on physical
examination were reported as normal, except for bilateral CMC joint tenderness. Based on
physical examination findings, Dr. Lederman concluded that she had no residuals due to the
accepted bilateral carpal tunnel syndrome and exacerbation of right wrist de Quervain’s
tenosynovitis.
The Board finds that Dr. Lederman provided insufficient medical rationale for his
conclusion that appellant no longer required medical treatment for her accepted conditions of
bilateral carpal tunnel syndrome and exacerbation of right wrist de Quervain’s tenosynovitis.
Dr. Lederman’s opinion is conclusory in nature. In determining the probative value of an impartial
medical examiner’s report, the Board considers such factors as the opportunity for and
thoroughness of examination performed by the physician, the accuracy and completeness of the
physician’s knowledge of the facts and medical history, the care of analysis manifested and the
14

See J.C., Docket No. 16-0952 (issued October 24, 2016).

7

medical rationale expressed by the physician on the issues addressed to him or her by OWCP.15
Dr. Lederman failed to explain why the objective findings of record established the accepted
conditions had resolved. He rejected appellant’s EMG studies, which showed evidence of
continued bilateral carpal tunnel syndrome, without a medical explanation supported by rationale,
as to why these test findings were of no importance, while finding that his own limited physical
examination of appellant’s hands were conclusive. When an IME fails to provide medical
reasoning to support his or her conclusory statements about a claimant’s condition, it is insufficient
to resolve a conflict in the medical evidence.16
Because Dr. Lederman’s report lacks probative value, the Board finds that OWCP erred in
relying on his opinion as the basis to terminate medical benefits for the accepted bilateral carpal
tunnel and right wrist tenosynovitis conditions. He provided conclusions without sufficient
medical rationale to support his findings. The Board shall reverse the termination of medical
benefits, effective December 15, 2016 as OWCP has not met its burden of proof.17
The Board further finds that OWCP failed to meet its burden of proof to terminate
appellant’s wage-loss compensation and medical benefits, effective December 15, 2016, for the
accepted aggravation of bilateral CMC joint arthritis.
Appellant was referred to Dr. Drouillard to resolve the conflict of medical evidence
regarding this condition. OWCP did not meet its burden of proof because his opinion was
inconsistent with the SOAF. OWCP accepted that appellant’s bilateral CMC joint arthritis was
work related.17 It is well established that a physician’s opinion must be based on a complete and
accurate factual and medical background. When OWCP has accepted an employment condition
as occurring in the performance of duty, the physician must base his opinion on these accepted
conditions.18
As noted, in his August 22, 2016 report, Dr. Drouillard opined that appellant’s mild
bilateral thumb CMC degenerative joint disease was common among people of her gender and age
group. He further opined that her employment did not aggravate or cause her bilateral CMC
arthritis as any changes were degenerative in nature and unrelated to her employment.

15

James T. Johnson, 39 ECAB 1252 (1988).

16

See A.R., Docket No. 12-0443 (issued October 9, 2012); see also P.F., Docket No. 13-0728 (issued September 9,
2014); T.M., Docket No. 08-0975 (issued February 6, 2009) (a medical report consisting solely of conclusory
statements without supporting rationale is of little probative value).
17

See Willa M. Frazier, 55 ECAB 379 (2004).

18

V.C., Docket No. 14-1912 (issued September 22, 2015).

8

Medical opinions based on an incomplete or inaccurate history are of diminished probative
value. When OWCP has accepted an employment condition as occurring in the performance of
duty, the physician must base his opinion on the accepted facts.20
19

In Paul King,21 the Board found that the report of an impartial medical examiner who
disregarded a critical element of the SOAF was of diminished probative value. In King, the
impartial medical examiner also disagreed with the medical basis for acceptance of a condition.
The Board found that this defective report was insufficient to resolve an existing conflict of
medical opinion evidence.22
Dr. Drouillard likewise disregarded the SOAF and, as in King, did not rely on the SOAF
regarding the accepted conditions. The Board therefore finds his report to be of diminished
probative value. The Board notes that it is the function of a medical expert to give an opinion only
on medical questions, not to find facts.23
The Board therefore finds that Dr. Drouillard’s opinion is of limited value on the relevant
issue in this case, and OWCP improperly relied on his opinion to terminate appellant’s wage-loss
compensation and medical benefits for the accepted aggravation of bilateral CMC joint arthritis.
Thus OWCP failed to meet its burden of proof.
CONCLUSION
The Board finds that OWCP failed to meet its burden of proof to terminate appellant’s
medical benefits for the accepted conditions of bilateral carpal tunnel syndrome and exacerbation
of right wrist de Quervain’s tenosynovitis, and wage-loss compensation and medical benefits for
the accepted aggravation of bilateral CMC joint arthritis, effective December 15, 2016.

19

L.G., Docket No. 09-1692 (issued August 11, 2010).

20

J.H., Docket No. 16-0590 (issued September 12, 2016).

21

4 ECAB 356 (2003).

22

Id.

23

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

9

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated August 16, 2017 is reversed.
Issued: October 4, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

